Citation Nr: 1505988	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  13-17 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran had active military service from June 1951 to June 1955, March 1979 to February 1980, October 1980 to October 1983. He also had service from October 1983 to February 1987 from which he received an other than honorable discharge. He died in August 2010. The appellant is the Veteran's surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision issued by the RO in Philadelphia, Pennsylvania.  Jurisdiction of the Veteran's claims file is currently with the RO in Pittsburgh, Pennsylvania.

The Board remanded the claim for additional development in March 2014 and June 2014. The development has been completed and the case is returned to the Board for disposition.

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the appellant's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. At the time of his death, the Veteran had been granted service connection for chondromalacia of the left knee and chondromalacia of the right knee. 

2. The Veteran died in August 2010 as the result of congestive heart failure due to myocardial infarction. 

3. The Veteran's heart disease existed prior to his periods of military service from March 1979 to February 1980 and October 1980 to October 1983 and is not shown to have increased in severity beyond normal progression during those periods of service.   

4. A service-connected disability is not shown to have caused or contributed substantially or materially in producing or accelerating the Veteran's demise.    



CONCLUSION OF LAW

1. A service-connected disability did not cause or contribute substantially or materially in producing the Veteran's death. 38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014). 

2. The Veteran's preexisting heart disease was not aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 2014); 38 C.F.R. § 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (Fed. Cir. May 19, 2009) (unpublished).

The duty to notify in this case was satisfied by letters sent to the appellant in October 2010 and September 2011. The claims were last adjudicated in December 2014.

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims.  he appellant has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, a medical opinion was obtained in July 2014 with regard to the issue on appeal. The July 2014 opinion was predicated on a full reading of the Veteran's service treatment records as well as the private and VA medical records contained in the claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the appellant and provided a complete rationale for the opinion stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 U.S.C.A. § 5103(A)(a), 38 C.F.R. § 3.159(c)(4); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in June 2014. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the Agency of Original Jurisdiction obtain an opinion as to etiology of the Veteran's heart disability. Here, the cardiologist offered an addendum opinion in July 2014 that addresses the etiology of the Veteran's heart disability. Development ordered in the previous remands was also completed. Accordingly, the Board finds that there has been substantial compliance with its previous remands and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the appellant was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. She was an active participant in the claims process submitting evidence and argument. Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the appellant. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

DIC is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability. 38 U.S.C.A. § 1310; Darby v. Brown, 10 Vet. App. 243, 245 (1997). The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death. 

To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312. 

In determining whether the disability that resulted in the death of a veteran was the result of active service, the law and regulations pertaining to basic service connection apply. 38 U.S.C.A. § 1310. 

In this case, the Veteran's death certificate reflects that the immediate cause of his death was congestive heart failure and that the underlying cause was myocardial infarction.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Analysis

As noted on the certificate of death, the Veteran died on August [redacted], 2010. The listed immediate cause of death was congestive heart failure and the underlying cause was myocardial infarction. At the time of his death, the Veteran was service-connected chondromalacia of the left knee and chondromalacia of the right knee. The appellant asserts that the Veteran should have been service connected for the heart disease which caused or contributed to cause his death. 

A May 1978 private treatment record reflects that the Veteran underwent an aorto-coronary bypass in July 1977 for coronary artery insufficiency. He underwent repeat cardiac catheterization in February 1978 which showed all three grafts to be patent. July 1995 VA examination reports reflect diagnoses of arteriosclerotic heart disease status post bypass surgery and hypertension. August 1998 report of VA examination reflects diagnoses, in pertinent part, of coronary artery disease, status post myocardial infarction and coronary artery bypass grafting on two occasion, hypertension and moderate left ventricular dysfunction.

The November 1998 report of VA examination documents the cardiologist's extensive review of the evidence of record. The cardiologist noted that the Veteran was diagnosed with hypertension during his stints of active duty service and acknowledged that stressful situations of military service could certainly make blood pressure difficult to control. Ultimately, the cardiologist opined that the Veteran's hypertension was not incurred in service or exacerbated by his military duty. He explained that unfortunately some people have a progression of coronary disease for unknown causes and the Veteran fell into that category.

In June 2014, the Board requested an opinion from a VA cardiologist as to whether the Veteran's heart disability clearly and unmistakably preexisted his periods of active service from March 1979 to February 1980 and/or October 1980 to October 1983 and if so whether the heart disability clearly and unmistakably was not aggravated during either of the Veteran's periods of active service from March 1979 to February 1980 and October 1980 to October 1983.

In an opinion dated in July 2014, the VA cardiologist documented the history of the Veteran's heart disease. The cardiologist concluded that the Veteran's heart disease clearly and unmistakably preexisted his periods of active service beginning in March 1979. The cardiologist also found that heart disease did worsen. However, the cardiologist explained that the progression (worsening) was likely a function of time and the natural progression of the heart disease with the Veteran's periods of service having minimal impact on the natural history of the heart disease. The cardiologist noted that the cause of early and aggressive atherosclerosis was poorly identified. The cardiologist observed that the Veteran did have a family history of heart disease and observed that family history was an important factor. Other common risk factors were either not present or well-controlled. Thus, the cardiologist concluded that the progression of the disease that occurred during the Veteran's period of service was not unexpected or unusual.

Given its review of the record, the Board finds that the preponderance of the evidence does not serve to link the cause of the Veteran's death to disease aggravated during the Veteran's periods of service. 

Here, responding to a request for a VA cardiologist expert opinion, in July 2014, the cardiologist determined that the Veteran's heart disease clearly and unmistakably preexisted his period of service beginning March 1979 and underwent aggravation during those periods; however, the aggravation of the heart disease during those periods of service was the natural progression of the heart disease (i.e., the progression of the disease that occurred during the Veteran's period of service was not unexpected or unusual). The Board notes that this opinion was based on a review of the Veteran's records, including the Veteran's history, and sound medical principles. Additionally, the November 1998 VA cardiologist's opinion confirms the opinion of the VA cardiologist in July 2014 (i.e., the heart disease that caused the Veteran's death had no relationship to his periods of service).

The only evidence of record supporting the appellant's claim are her general lay assertions. In this case, the Board finds that the appellant is competent to describe the Veteran's observable symptoms. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including the lay evidence. Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).


The Board has considered the appellant's claim, but there is no basis for concluding that the Veteran's heart disease was aggravated beyond normal progression during service. Therefore, service connection cannot be awarded for a heart disease. 38 C.F.R. § 3.306. [The Board would also point out a November 1999 Board decision that denied the Veteran's claim in this regard]. The Board has also considered the appellant's assertions, but finds they are of limited probative value for the purpose of medically linking the actual cause of the Veteran's death to service.  The Board finds that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a etiology of a heart disability, a condition not capable of lay observation, falls outside the realm of common knowledge of a lay person. The Board finds, therefore, that the Appellant has not provided competent evidence with respect to the etiology of the Veteran's cause of his death.

Moreover, the Board finds that the opinion of the cardiologist in the July 2014 report to be most probative for the purpose of deciding this appeal. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). The VA cardiologist is a medical professional who reviewed the claims file, considered the reported history and contentions of the appellant and used his medical expertise in reviewing the facts of this case in determining that the cause of the Veteran's death was not related to a service-connected disability or a disability for which service connection should have been awarded.

As the Veteran was not continuously rated totally disabling for a period of at least 10 consecutive years immediately preceding death for his service-connected knee disabilities, the provisions of 38 U.S.C.A. § 1318 are not for application. Accordingly, on this record, service connection for the cause of the Veteran's death must be denied.

In reaching this conclusion, the Board finds that the benefit-of-the-doubt doctrine does not apply.  As the preponderance of the evidence is against the claim, the appeal must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).


ORDER

Service connection for cause of the Veteran's death is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


